DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-11, 20 are objected to because of the following informalities:  
Claim 4 recites “a bearing base” in line 2 and “two bearing bases” in line 13. It should be amended to recite to clearly state how many bearing bases there are. It seems like it could have three or two bearing bases. 
Similarly, Claim 20 recites “a side-surface descaling mechanism, two of the side-surface descaling mechanisms are provided,” in line 2-3. It should clearly state that there are two side-surface descaling mechanisms. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 205129580) in view of Nakanishi (JPH03207879).
Regarding claim 1, Chen discloses a steel-plate descaling device (Fig. 1-7: intended use capable of descaling steel plate), comprising a plurality of steel-plate surface descalers (3) and a plurality of steel-plate side-surface descalers (4) disposed along a device moving direction (left to right as viewed in Fig. 2), wherein the steel-plate surface descaler and the steel-plate side-surface descalers all comprise a descaling roller (3 and 4 are rollers [0027]) for polishing (removing rust) a steel plate through rotation.
Chen is silent to a trolley rail disposed in parallel to one side of the device, and at least one roller-changing vehicle is disposed on the trolley rail to be slid back and forth, wherein the roller-changing vehicle is disposed with a roller-changing mechanism, and when the roller-changing vehicle travels to a front side of the steel-plate surface descaler, the roller-changing mechanism extends into the steel-plate surface descaler to perform a roller-changing operation.  
Nakanishi teaches (Fig. 1) a similar descaling device comprising a plurality of surface descalers (2a-d) comprising a descaling roll (grinding brush roll); and a trolley rail (see Fig. 1: two horizontal rails) disposed in parallel to one side of the device, and at least one roller-changing vehicle (8a-c) is disposed on the trolley rail to be slid back and forth, wherein the roller-changing vehicle is disposed with a roller-changing mechanism (inherent to the roller- changing vehicle), and when the roller-changing vehicle travels to a front side (bottom side as viewed in Fig. 1) of the steel-plate surface descaler. Nakanishi also teaches that roller-changing mechanism are attached to the side of each of the descalers (2a-d) to replace the rolls used in the respective descalers. When the quality changes, the rolls can be changed, or when the rolls wears out, it can be replaced within a short period of time without stopping the operation of the line ([0001] last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the descaling device of Chen with the trolley rail and the roller-changing vehicles as taught by Nakanishi in order to replace the descaler rolls when worn out without stopping the operation of the production line ([0001] last paragraph, Nakanishi).
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior art does not disclose or render obvious a steel-plate descaling device comprising "... wherein the steel-plate surface descaler comprises a first frame, a roller-clamping mechanism, and a liftable descaling mechanism, wherein the liftable descaling mechanism is disposed on an upper part of the first frame for driving the engaged descaling roller to perform descaling on a surface of the steel plate, the roller-clamping mechanism is disposed on one side of the first frame below the liftable descaling mechanism and is disposed to face a traveling direction of the steel plate, restricting a vertical movement of the steel plate, the first frame comprises a base, side plates provided on left and right sides of the base, and an upper bracket opposite to the base, a U-shaped hole is provided on the side plate, the upper bracket is fixed by surrounding steel beams, and the liftable descaling mechanism is disposed at a center of the upper bracket, and 25roller-changing rails are disposed between the two U-shaped holes facing each other, the roller-changing rails are disposed symmetrically, and the descaling roller is disposed above the two roller-changing rails…" as set forth in claim 2. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 2-11 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious a steel-plate descaling device comprising "... wherein the roller-changing vehicle comprises a base, the base is connected with a first transmission mechanism which drives the base to travel, two roller-guiding seats are disposed side by side on the base, the roller-guiding seat is connected with a roller-guiding-seat driving mechanism, the roller-guiding seat moves along a longitudinal direction of the roller-guiding seat through an acting of the roller-guiding-seat driving mechanism, a moving direction of the roller-guiding seat is perpendicular to a moving direction of the base, the roller-changing mechanism for supporting the descaling roller is disposed correspondingly on each of the roller-guiding seats, and the roller-changing mechanism moves forward or backward through an acting of a second transmission mechanism along a longitudinal direction of the roller-guiding seat…" as set forth in claim 12. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 12-19 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious a steel-plate descaling device comprising "... wherein the steel-plate side-surface descaler comprises a second frame and a side-surface descaling mechanism, two of the side-surface descaling mechanisms are provided, and the two side-surface descaling mechanisms are disposed opposite to each other at both sides of the second frame, the side-surface descaling mechanism comprises a second linear slide rail, a second linear slide block sliding on the second linear slide rail, an operating-roller seat installed on the second linear slide block, and an roller-seat cylinder for pushing the operating-roller seat, wherein the roller-seat cylinder in an operating state constantly maintains to push the operating-roller seat, the operating-roller seat is installed with a guide wheel, and the guide wheel in the operating state constantly maintains to contact a side surface of the steel plate, and the operating-roller seat is installed with a descaling-roller seat, wherein the descaling-roller seat is installed with a side-brush descaling roller which in the operating state constantly maintains to contact the side surface of the steel plate…" as set forth in claim 20. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 20 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725